TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 15, 2018



                                      NO. 03-17-00858-CV


                         Florists’ Transworld Delivery, Inc., Appellant

                                                 v.

             Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
             and Ken Paxton, Attorney General of the State of Texas, Appellees


           APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the order signed by the district court on December 1, 2017. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal with prejudice. The appellant shall pay all costs relating to this appeal, and the parties

shall bear their own costs in the court below.